[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Kathleen Castagnetta, zoning enforcement officer of the town of New Milford, brings this action for injunctive relief against the defendants, Robert Kovacs, Paul Kovacs, Roger Kovacs and Advance Stone, Inc. The plaintiff seeks an order requiring the defendants to correct and abate all conditions which violate § § 140-010 et. seq. of the New Milford zoning regulations, which sections prohibit the excavation and removal of earth products without a permit. The following facts are relevant to a decision on the plaintiffs complaint.
This is one of five consolidated cases, four appeals and the present zoning enforcement action, arising out of the New Milford zoning commission's denial of two applications to renew a permit to excavate portions of a 347 acre property on Boardman Road in New Milford. The Kovacses are the owners of the property and do business as a general partnership known as Quarry Stone  Gravel. A portion of the property is leased to Advanced Stone, Inc., which operates a quarry on the property.
The Kovacses had taken out permits to excavate 56 acres of the property in 14 permits of 4 acres each since 1969. On May 14, 2000, Robert Kovacs and Advanced Stone, Inc. applied for their annual renewal of the permits. Public hearings on the application were held on July 25, 2000 and September 12, 2000. The hearing was closed on September 26, 2000. On November 28, 2000, the commission denied the application. At that time, the commission instructed Castagnetta to inspect the property and to issue a cease and desist order if mining operations were ongoing. On November 30, 2000, Castagnetta issued a cease and desist order upon finding that there were excavating, processing and removal of earth products occurring on the property without a permit. She subsequently issued a second cease and desist order on December 22, 2000. The present action to enforce the two cease and desist orders was filed on January 8, 2001. CT Page 16378
For the reasons set forth in the court's decision in Kovacs v. NewMilford Zoning Commission, Superior Court, judicial district of Litchfield, Docket No. CV 010084077 (December 17, 2002, Cremins, J.) and in Kovacs v. New Milford Zoning Commission, Superior Court, judicial district of Litchfield, Docket No. CV 01 0085684 (December 17, 2002,Cremins, J.), the court finds that the defendants were operating a commercial excavation operation without a permit at the time of both cease and desist orders. Accordingly, the court grants the plaintiffs request for a permanent injunction restraining the defendants from further violation of the provisions of Chapter 140 of the town's zoning regulations. Plaintiffs other requests for relief are hereby denied.
By the Court
___________________ CREMINS, J. CT Page 16379